vil so vs- department of the treasury internal_revenue_service washington d c contact person 1d number telephone number do-e -t i date sep employer_identification_number key district_office r r r e d a o c y dear sir or madam this is in response to a letter from your authorized representative requesting a series of rulings on your behalf regarding the tax consequences associated with the transaction described below dis recognized as exempt from federal_income_tax under sec_501 c of the internal_revenue_code and is classified as a nonprivate foundation under sec_509 of the code it is organized and operated to improve health care services in rural areas by coordinating resources providing technical assistance and advocating for an accessible and quality health care delivery system it is governed by a board_of directors composed of thirteen individuals seven of whom occupy full time governmental health care positions you have requested rulings concerning your operation of a rural health infrastructure revolving loan fund program the primary purpose of this activity is to improve health care access and delivery by funding appropriate health care services in health professions shortage areas medically underserved areas and economically depressed areas in rural k you have stated that the viability of this activity is dependent among other things upon receipt of a loan for l dollars from m m is a governmental_unit you have stated that joan funds will be available to a wide range of both nonprofit and for profit health care organizations including primary care centers governmental and nonprofit hospitals outpatient primary care clinics mental health providers emergency medical service organizations county health departments long term care organizations and physicians and mid-level medical specialists such as nurse practitioners and health care networks you state that social welfare and trade associations exempt under sec_501 c and c of the internal_revenue_code may also be recipients of these loans gs you have stated that you will not enter into any joint_venture with a for profit health care provider or any other for profit entity every loan recipient will be required to demonstrate that it is unable to finance the proposed project from its own resources or through commercial credit or governmental programs at reasonable rates and terms you have stated that the priority of the loan fund is aimed at improved access to health care services in areas presently devoid of such services and you forsee using the loan fund to recruit health care providers into underserved areas improve the availability of services or retain existing services where continued availability is at risk you provided the following examples of situations involving retention as opposed to recruitment in which you would give serious consideration a the medical office of a health care provider is damaged by fire flood etc and insurance proceeds and sources of funds from commercial institutions are insufficient or commercially unreasonable to restore the structure and resume the provision of health care services b a sole family practice physician needs a second practitioner to handle the caseload and the medical office would then need expansion but funding from commercial sources are unavailable or offered at unreasonable terms and c a particular itam of medical equipment which is unavailable is needed to fight disease and the medical practitioner cannot secure a commercial loan with reasonable terms you have stated that in each of these situations you would also require a for profit entity to provide some reasonable amount of free care and to render care to medicare and medicaid beneficiaries current evidence of community need and compliance with the rules and regulations of m you have stated that pricing or interest rates on toans will be determined by arm's length negotiation but if a for profit entity is involved the rate of interest will never be less than the prime rate you have also stated that no loans may be granted to organizations or for activities related to your officers directors employees or members of their families you have requested the foliowing rulings in connection with this transaction whether the activities proposed to be conducted in connection with the loan program further a charitable purpose whether the activities proposed to be conducted in connection with the loan program would threaten your tax exempt status under sec_501 c of the code whether the operation of the loan fund is substantially related to your charitable purposes and therefore not subject_to the unrelated_business_income_tax within the meaning of sec_511 through of the code sec_501 of the code provides an exemption from federal_income_tax for organizations described in sec_501 including organizations that are organized and operated exclusively for charitable educational or scientific purposes sec_1_501_c_3_-1 of the income_tax regulations provides that the term charitable is used in sec_501 of the code in its generally accepted lega sense revrul_69_545 1969_2_cb_117 recognizes that the promotion of health is a charitable purpose within the meaning of sec_501 c of the code n revrul_67_149 1967_1_cb_133 provides that an organization providing only financial assistance to organizations exempt under sec_501 c of the code may qualify for exemption under sec_501 revrul_73_313 1973_2_cb_174 provides that an organization formed and supported by residents of an isolated rural community to provide a medical building and facilities at reasonable rent to attract a doctor who would provide medical services to the entire community is exempt under sec_501 of the code revrul_74_587 1974_2_cb_162 provides that a nonprofit organization formed to relieve poverty and fight community deterioration through a program of financial assistance in the form of low cost or long term toans to various businesses in economically depressed areas is exempt under sec_501 of the code although some of the individuals receiving financial assistance in their business endeavors may not themselves qualify for charitable assistance that fact does not detract from the charitable nature of the program the recipients of the loans are merely the instruments by which the charitable purposes are sought to be accomplished revrul_77_69 1977_1_cb_143 states that an organization engaged in health planning and resources development aimed at providing adequate health care for a specific geographic area is operated exclusively for charitable purposes and qualifies for exemption under sec_501 of the code revrul_97_21 1997_1_cb_121 provides examples illustrating whether nonprofit hospitals that provide incentives to physicians to join their medical staffs or to provide medical services in the community violate the requirements for exemption as organizations described in sec_501 of the code sec_501 organizations do not jeopardize their exempt status by transferring their assets to other organizations exempt under sec_501 where the assets transferred are used to further exempt charitable purposes sec_1_501_c_3_-1 1mii of the regulations provides in part that an organization is not organized or operated for charitable purposes unless it serves a public rather than a private interest thus to meet the requirements for exemption it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlted directly or indirectly by such private interests sec_511 of the code imposes a tax on the unrelated_business_income of organizations described in sec_501 sec_512 of the code defines unrelated_business_taxable_income as the gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions which are directly connected with the carrying on of the trade_or_business with certain modifications sec_512 of the code provides that rents_from_real_property and its incidental related personal_property are not treated as unrelated_business_income unless the real_property is debt- financed under sec_514 debt-financed_property does not include any property substantially related to the exercise or performance by such organization of its exempt purposes sec_513 of the code defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for funds or the use it makes of the profits derived to the exercise of the organization’s exempt purposes or functions sec_1_513-1 of the regulations provides in part that a trade_or_business is related to exempt purposes only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes and it is substantially related for purposes of sec_513 of the code only if the causat relationship is a substantial one thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of exempt purposes sec_514 of the code defines debt-financed_property as any property which is held to produce income and with respect to which there is an acquisition_indebtedness at any time during the taxable_year j will not adversely affect its exempt status under sec_501 c of the code by the proposed transaction as the operation of the loan program is designed to promote health in medically underserved and economically depressed areas program described in revrul_74_587 supra and the organizations in revenue rulings and supra seeking to recruit and retain essential medical service providers in a community your loan program furthers a recognized charitable goal the health of the communities where your loans will be made you have incorporated adequate safeguards in your loan program to insure that your program does not constitute the inurement of your assets into the hands of private individuals any benefit derived by for profit entities is incidental to the benefit derived by the members of the communities that will be able to obtain essential health care services as a result of your loan program like the organization operating a loan in this case it is to promote your loan program is substantially related to your charitable purposes and activities therefore it is not an unrelated_trade_or_business and is not subject_to the unrelated_business_income_tax accordingly based on all the facts and circumstances described above we rule as follows the activities proposed to be conducted in connection with the loan program further a charitable purpose the activities proposed to be conducted in connection with the loan program wouid not threaten your tax exempt status under sec_501 of the code the operation of the loan fund is substantially related to your charitable purposes and therefore not subject_to the unrelated_business_income_tax within the meaning of sec_511 through of the code these rulings are based on the understanding that there will be no material changes in the facts upon which they are based these rulings are directed only to the organization that requested them sec_6110 of the code provides that they may not be used or cited by others as precedent these rulings do not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described we are informing your key district_director of this action please keep a copy of these rulings in your permanent records sincerely marvin frieflander marvin friedlander chief exempt_organizations technical branch
